Citation Nr: 0021275	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-34 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for 
Dependent's Educational Assistance under Chapter 35, Title 
38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The appellant is the daughter of the veteran, who died on 
October [redacted], 1983.  The veteran served on active duty 
from February 1967 to February 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 determination of the Department 
of Veterans Affairs (VA), which denied an extension to the 
delimiting date for entitlement to Chapter 35 educational 
assistance benefits.  The record indicates that the 
Supplemental Statement of the Case was issued by the RO in 
Atlanta, Georgia, and that the appellant currently resides in 
Florida.  

The Board notes that service connection for the cause of the 
veteran's death was severed by a December 1998 rating 
decision.  Claims for entitlement to Dependency and Indemnity 
Compensation (DIC), death pension, and accrued benefits were 
the subject of a separate decision by the Board in July 1999.  
A copy of these documents has been placed in the Chapter 35 
folder.  


FINDING OF FACT

The appellant is not basically eligible for dependents 
educational assistance benefits under Chapter 35, United 
States Code.  






CONCLUSION OF LAW

The appellant lacks entitlement under the law to an extension 
of the delimiting date for Dependents Educational Assistance 
under Title 35, United States Code.  38 U.S.C.A. § 3512 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 21.3040, 21.3041 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to an extension 
of the delimiting date for  educational assistance benefits 
under Chapter 35.  


Background

In October 1996, the appellant, who is the daughter of the 
deceased veteran, submitted an application for dependency and 
indemnity compensation (DIC), death pension and accrued 
benefits by a surviving child.  In November 1996, the 
Roanoke, Virginia, RO rendered a decision that service 
connection for the cause of the veteran's death was warranted 
and established basic eligibility to benefits under 38 
U.S.C.A. Chapter 35 (Chapter 35 benefits) based upon that 
favorable action. The rating board concluded, mistakenly, 
that during the veteran's lifetime, service connection for 
organic heart disease with cardiomyopathy was in effect with 
a 60 percent rating.  Based upon this incorrect conclusion 
with respect to the service-connected status of the veteran's 
heart disease, it was found that he died as a result of his 
"service-connected" heart disease.  The appellant was 
informed that DIC and pension benefits were only payable 
until the surviving child turned 23 years of age and that 
since she was older than 23, she was no longer eligible for 
these benefits.  However, it was noted that entitlement to 
Chapter 35 education benefits may be available and she was 
provided with an application for those benefits.

In April 1997, the appellant submitted a Notice of 
Disagreement for the decision which denied entitlement to 
education benefits.  Later in April 1997, after having 
assumed jurisdiction over the case from the Roanoke RO, the 
St. Petersburg, RO discovered the mistake by the Roanoke RO 
noted above and concluded that the November 12th, 1996, 
rating decision which granted service connection for the 
cause of the veteran's death was clearly and unmistakably 
erroneous.  The St. Petersburg rating board then proposed to 
sever service connection for the cause of the veteran's 
death.  The rating board correctly noted that during the 
veteran's lifetime, he was not service-connected for any 
disease or injury of the cardiovascular system.  In fact, the 
veteran had not established service connection for any 
disability.

In May 1997, the St. Petersburg RO informed the appellant 
that her Notice of Disagreement with the denial of 
entitlement to VA benefits was not accepted because she was 
over the age of 23.  She was further informed that there was 
a clear and unmistakable error in the decision which granted 
service connection for the cause of the veteran's death and 
that the RO was proposing to sever service connection.  In 
correspondence submitted later in May 1997, the appellant 
requested that she be provided with a definitive answer as to 
the service connection or nonservice connection of her 
father's death.

In June 1997, the St. Petersburg RO responded to the 
appellant's request and informed her that during her father's 
lifetime, he was permanently and totally disabled due to a 
nonservice-connected heart disorder.  It was further noted 
that during the veteran's lifetime, he was not service-
connected for any disease of the cardiovascular system.  
Finally, the appellant was informed that no additional action 
with respect to her claims would be taken since there was no 
provision of law that allowed for any benefits for children 
over the age of 26, nor was there any law to consider 
retroactive benefits because an individual did not file a 
claim.

Subsequently, in June 1997, the appellant requested that the 
claims folder be returned to the Roanoke RO since she was 
again relocating her residence back to Virginia.  In July 
1997, the Roanoke, RO indicated that the claims for 
entitlement to DIC, nonservice-connected death pension, 
accrued benefits and educational benefits under Chapter 35 
had been denied.  It was noted that Chapter 35 benefits were 
not available due to the fact that, when the application was 
received, the appellant was 26 years old.

In June 1998, the Atlanta, Georgia RO, which was handling the 
appellant's education benefits claim, concluded that the 
appellant had erroneously been provided with Chapter 35 
education benefits based upon the Roanoke RO's clear and 
unmistakable error in granting service connection for the 
cause of the veteran's death in November 1996.  It was 
further determined that while an overpayment was created, it 
was due to administrative error by VA and the appellant would 
not have to repay the amount of $3,485.71, but her 
educational assistance allowance would be terminated.

In December 1998, the St. Petersburg RO finalized the 
decision to sever service connection for the cause of the 
veteran's death on the basis of clear and unmistakable error.   




Analysis

The issue on appeal has been framed as whether the appellant 
is entitled to an extension of the delimiting date for 
educational assistance benefits under Chapter 35, U.S. Code.  

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a) (1999); see also 38 U.S.C.A. §§ 
3501, 3510 (West 1991) and 38 C.F.R. § 21.3021 (1999).  
Review of the record indicates that the veteran was honorably 
discharged in 1970, but he did not have a permanent total 
service-connected disability during his lifetime and it has 
not been established that his death was due to a service-
connected disability.  In fact, service connection had not 
been established for any disability at the time of the 
veteran's death and service connection for the cause of the 
veteran's death was severed in a December 1998 rating 
decision.  

Thus, the basic eligibility requirements for entitlement to 
dependents educational assistance under Chapter 35 of the 
United States Code have not been met.  
The appellant is not basically eligible to receive dependents 
educational assistance under Title 35, and as such, an 
extension of the delimiting date for such benefits is not 
legally possible.  Where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Accordingly, the appellant's appeal is denied.  


ORDER

The appeal is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

